DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's arguments with respect to claims 1, 5, 8, 14 and 18 based on the Response filed on 09/29/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 4, 6, 10, 12-13, 17 and 19 are cancelled.  
Claims 1-3, 5, 7-9, 11, 14-16, 18 and 20 are pending

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of 
“a GOA driving circuit disposed on the base substrate 10 and comprising a plurality of GOA units connected to each other” in claims 1, 14
“a gate metal layer of the thin film transistor array layer 21” in claims 1, 8, 14
“a source/drain metal layer of the thin film transistor array layer” in claims 1, 14
“at a position where the first metal layer 22 crosses the second metal layer 24, the first metal layer 22 has a patterned signal line 22 two opposite side walls of the patterned signal line are shaped as arc-shaped grooves” in claims 1, 14
“the insulating layer covers the patterned signal line 22 and a part of the thin film transistor array layer 21 close to the patterned signal line 22” in claims 1, 8, 14
“the second metal layer 24 covers the insulating layer 23 and a part of the thin film transistor array layer 21 close to the insulating layer 23” in claims 1, 8, 14
“the first metal layer 22 has a patterned signal line at a cross-line position of a GOA driving circuit area of the base substrate” in claim 8
“at the cross-line position, the insulating layer 23 covers the patterned signal line 22 and a part of the thin film transistor array layer 21 close to the patterned signal line 22” in claim 8
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-9, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 14 amended with the features of “the insulating layer 23 covers the patterned signal line 22 and a part of the thin film transistor array layer 21 close to the patterned signal line”, which are not disclosed in the original specification of the instant application.  Therefore, these features in claims 1, 8, 14 consider as the New Subject Matter.  
However, what part of the thin film transistor array layer 21 close to the patterned signal line 22 when the insulating layer 23 disposed on the patterned signal line 22 and a part of the thin film transistor array layer 21 as shown in Fig. 1.

Claims 1, 8 and 14 amended with the features of “a vertical distance from a center of the arc-shaped groove of each of the side walls of the patterned signal line to the second metal layer is equal to a vertical distance from an upper surface of the patterned signal line to the second metal layer”, which are not disclosed in the original specification of the instant application.  Therefore, these features in claims 1, 8, 14 consider as the New Subject Matter. 
However, the original specification of the instant application discloses only:
[0003] In a design of bus lines of a current GOA array substrate, a clock signal driven by GOA will be introduced from the bus lines to a GOA unit by crossing lines. At a position where the lines cross in the GOA unit, a first metal layer (M1) easily forms a taper angle during deposition, so that a deposition thickness of an insulating layer is uneven and thinner than a deposition thickness of the insulating layer in a horizontal position.
[0019] In S30 of the method for fabricating the GOA array substrate, a thickness of the insulating layer on the arc-shaped grooves is same as a thickness of the insulating layer on the trunk portion; 
[0026] In the display device, a thickness of the insulating layer on the arc-shaped grooves is same as a thickness of the insulating layer on the trunk portion;
[0030] In a GOA array substrate, a method for fabricating the same, and a display device comprising the same provided by the present disclosure, a signal line of a patterned first metal layer is designed to have grooves with a certain arc at a position crossing a signal line of a second metal layer, which increase a deposition thickness of an insulating layer at the position, thereby preventing a short circuit between the signal line of the first metal layer and the signal line of the second metal layer and improving stability of a GOA drive circuit in the GOA array substrate.

Claim 8 amended with the features of “S30: forming an insulating layer 23 on the first metal layer 22, wherein at the cross-line position, the insulating layer 23 covers the patterned signal line 22 and a part of the thin film transistor array layer 21 close to the patterned signal line 22”, which are not disclosed in the original specification of the instant application. Therefore, these features in claim 8 consider as the New Subject Matter.

Claims 2-3, 5, 7, 9, 11, 15-16, 18 and 20 are rejected since they depend on the indefinite claims 1, 8 and 14.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7-9, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 amended with the features of “at a position where the first metal layer crosses the second metal layer, the first metal layer has a patterned signal line, two opposite side walls of the patterned signal line are shaped as arc-shaped grooves, the insulating layer covers the patterned signal line and a part of the thin film transistor array layer close to the patterned signal line, the second metal layer covers the insulating layer and a part of the thin film transistor array layer close to the insulating layer”. 
Claim 8 amended with the features of “S10: forming a thin film transistor array layer on a base substrate, and forming a first metal layer on the thin film transistor array layer, wherein a material of the first metal layer is same as a material of a gate metal layer of the thin film transistor array layer, the first metal layer has a patterned signal line at a cross-line position of a GOA driving circuit area of the base substratat the cross-line position, the insulating layer covers the patterned signal line and a part of the thin film transistor array layer close to the patterned signal line”.

Furthermore, the original specification of the instant application discloses:
[0003] In a design of bus lines of a current GOA array substrate, a clock signal driven by GOA will be introduced from the bus lines to a GOA unit by crossing lines. At a position where the lines cross in the GOA unit, a first metal layer (M1) easily forms a taper angle during deposition, so that a deposition thickness of an insulating layer is uneven and thinner than a deposition thickness of the insulating layer in a horizontal position.
[0005] The present disclosure provides a gate driver on array (GOA) array substrate, a method for fabricating the same, and a display device comprising the same, which can effectively reduce a risk of short circuit between a first metal layer (M1) and a second metal layer (M2) at a position where signal lines cross in a GOA bus line area, thereby improving stability of a GOA drive circuit. Those solve the technical problem that, in a current GOA array substrate or in a method for fabricating the same, a first metal layer (M1) and a second metal layer (M2) of a GOA unit are prone to short circuit, triggering overcurrent protection, and then causing a black screen of a display device.
[0006] The present disclosure provides a gate driver on array (GOA) array substrate comprising a base substrate and a GOA driving circuit. The GOA driving circuit is disposed on the base substrate and comprises a plurality of GOA units connected to each other. Each of the GOA units comprises a thin film transistor array layer, a first metal layer disposed on the thin film transistor array layer, an insulating layer disposed on the first metal layer, and a second metal layer disposed on the insulating layer. The first metal layer has a patterned signal line at a position crossing the second metal layer. The signal line comprises a trunk portion and side walls formed of two opposite sides of the trunk portion. The side walls are shaped as arc-shaped grooves.
[0014] S10: forming a first metal layer on a GOA driving circuit area of a base substrate, wherein the first metal layer has a patterned signal line at a cross-line position of the GOA driving circuit area, and the signal line comprises a trunk portion and side walls formed of two opposite sides of the trunk portion.
[0023] The present disclosure further provides a display device comprising a gate driver on array (GOA) array substrate. The GOA array substrate comprises a base substrate and a GOA driving circuit. The GOA driving circuit is disposed on the base substrate and comprises a plurality of GOA units connected to each other. Each of the GOA units comprises a thin film transistor array layer, a first metal layer disposed on the thin film transistor array layer, an insulating layer disposed on the first metal layer, and a second metal layer disposed on the insulating layer. The first metal layer has a patterned signal line at a position crossing the second metal layer. The signal line comprises a trunk portion and side walls formed of two opposite sides of the trunk portion. The side walls are shaped as arc-shaped grooves.
[0030] In a GOA array substrate, a method for fabricating the same, and a display device comprising the same provided by the present disclosure, a signal line of a patterned first metal layer is designed to have grooves with a certain arc at a position crossing a signal line of a second metal layer, which increase a deposition thickness of an insulating layer at the position, thereby preventing a short circuit between the signal line of the first metal layer and the signal line of the second metal layer and improving stability of a GOA drive circuit in the GOA array substrate.
[0036] The first metal layer (M1) 22 has a patterned signal line at a position crossing the second metal layer (M2) 24. The signal line comprises a trunk portion 221 and side walls 222 formed of two opposite sides of the trunk portion 221. The side walls 222 are shaped as arc-shaped grooves.
[0043] In a GOA array substrate provided by the present disclosure, a signal line of a first metal layer (M1) at a cross-line position in a GOA unit is provided with grooves having a certain arc, which increases a deposition thickness of an insulating layer at the position, thereby effectively preventing a short circuit between the signal line of the first metal layer (M1) and the signal line of the second metal layer (M2), and improving stability of a GOA drive circuit.
[0058] In the above, a GOA array substrate, a method for fabricating the same, and a display device comprising the same provided by the present disclosure, a signal line of a patterned first metal layer is designed to have grooves with a certain arc at a position crossing a signal line of a second metal layer, which increase a deposition thickness of an insulating layer at the position, thereby preventing a short circuit between the signal line of the first metal layer and the signal line of the second metal layer and improving stability of a GOA drive circuit in the GOA array substrate.

If the first metal layer 22 crosses the second metal layer 24 inherently in different direction, the second metal layer 24 and the insulating layer 23 cannot cover the first metal layer 22 as Fig. 1 shown.  In the light of Fig. 1, the first metal layer 22, the insulating layer 23 and the second metal layer 24 should be parallel in one different, not cross each other in different direction. Please clarify this matter and amend the claims, the drawings and the specification accordingly.

Claims 2-3, 5, 7, 9, 11, 15-16, 18 and 20 are rejected since they depend on the indefinite claims 1, 8 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871